DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Claims 1-20 are pending in the application. 
Claims 1-20 are examined below.
Based on a comparison of the PGPub US 2020/0143363 A1 with applicant’s originally submitted specification, the PGPub appears to be a fair and accurate record of the applicant’s specification. Therefore, references to applicant’s specification will typically be made by this examiner as references to the PGPub. Unless otherwise noted, references to applicant’s specification as published via PGPub will be in the format [####], and references to applicant’s specification as filed will be in the format ¶## or by page and line number.
The notations in the immediately preceding paragraph apply to any future Office actions from this examiner.

Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should applicant amend. The purpose of this is to reduce II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP § 714.02 and § 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.").

Drawings
The drawings filed on September 16, 2019 are objected to under 37 CFR 1.83(a) and 1.84. These drawings have rendered poorly upon conversion from PDF to TIFF (see at least Figs. 2A and 4C via PAIR, PatentCenter, or PGPub). This may be due to applicant's drawings including color or grayscale images. See PDF Guidelines for EFS-Web (2008).1 See also MPEP 608.02.VII regarding photographs and grayscale drawings. See also MPEP 608.02.VIII regarding color drawings or photographs.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: where applicant recites “providing … a biometric security,” it appears that applicant intends to recite “providing … biometric security” or similar. 
Claims 5, 12, and 19 are objected to because of the following informalities: where applicant recites “a goods purchased,” it appears that applicant intends to recite “a good purchased,” “goods purchased,” or similar. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-20, the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites applying for a new credit account, receiving a new credit account, providing security to limit access to the credit account, authenticating a user prior to providing access to the account, using the new account to initiate a purchase, and receiving a receipt identifying one or more aspects of the purchase, which constitutes a certain method of organizing human activity (specifically, a fundamental economic principle or practice or commercial or legal interaction). Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application because the additional elements beyond the abstract idea simply link the abstract idea to a particular technological environment (the Internet and mobile payments) or amount to extra-solution activity (the metadata file and digital receipt). Because the abstract idea is not integrated into a practical application, claim 1 is “directed to” an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements identified above represent only well-understood, routine, and conventional technology (or placeholders for such) when compared with the court decisions listed in MPEP § 2106.05(d). Viewing the additional elements as a combination does not add anything further than the individual elements. Therefore, the 
Independent claims 8 and 15 contain limitations similar to claim 1 and are therefore rejected using the same rationale.
The dependent claims when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101. The additional limitations added by these claims, such as device and user identifiers, databses, fingerprints, voice samples, and location determination, fail to either integrate the claims into a practical application or add an inventive concept, because they serve to narrow the abstract idea or further embed the abstract idea in a technological environment. Viewing the additional elements of the dependent claims as a combination does not add anything further than the individual elements. Therefore, the dependent claims neither practically integrate the abstract idea nor constitute an inventive concept, and these claims are also rejected as patent ineligible.

Claim Rejections - 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, applicant’s recitation “the metadata file comprising: a new credit account” would have been unclear to a person having ordinary skill in the art at the time of the invention. A credit account is an abstract concept. It is not data. Does this mean that a credit account number is contained within the metadata file? Or something else? For the purposes of determining patent eligibility and comparison with the prior art, the examiner is interpreting a credit account to be a credit account number or other credit account identifier. 
Claims 8 and 15 contain language similar to the recitation in claim 1 discussed in the immediately preceding paragraph, and claims 8 and 15 are rejected for reasons similar to those discussed above.
Regarding claim 1, Applicant’s recitation “metadata file formatted for a mobile wallet” would have been unclear to a person having ordinary skill in the art at the time of the invention. First, the examiner has carefully reviewed the specification and was unable to locate a lexicographic definition for this term. Although Applicant provides some information regarding “metadata file formatted for a mobile wallet” such as that it can be produced by a metadata file generator ([0063]) and that it can contain a new credit account and a token ([0072]), this fails to provide the clarity, deliberateness, and precision required for a lexicographic definition. Second, the examiner has again reviewed all documents of record in accordance with MPEP § 2141.03 and was unable to locate a definition for this term. Based upon the reviews of the specification and the documents of record, it is the examiner’s position that the term “metadata file formatted 
Claims 8 and 15 contain language similar to the recitation in claim 1 discussed in the immediately preceding paragraph, and claims 8 and 15 are rejected for reasons similar to those discussed above.
Regarding claim 3, applicant’s recitation “performing a proprietary database search for the user specific information; returning found user specific information, wherein if no user specific information is found during said proprietary database search; performing a secondary source database search for the user specific information” would have been unclear to a person having ordinary skill in the art at the time of the invention. This does not make sense grammatically. For the purposes of determining patent eligibility and comparison with the prior art, the examiner is interpreting the above reciation to be “performing a proprietary database search for the user specific information; returning found user specific information; wherein if no user specific information is found during said proprietary database search, performing a secondary source database search for the user specific information” (swapping the final comma and semicolon). 
Claims 10 and 17 contain language similar to the recitation in claim 3 discussed in the immediately preceding paragraph, and claims 10 and 17 are rejected for reasons similar to those discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either statute. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103(a) (pre-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20, as understood by the examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Walz (US 2016/0267485 A1) in view of Trelin (US 2019/0034934 A1) in further view of Sugiyama (US 2016/0019518 A1) and Koltnow (US 2018/0053252 A1).
Walz discloses as follows:
Claim
Limitation
Walz (US 2016/0267485 A1)

electronically applying, via a mobile device, for a new credit account
"Mobile device 110 may be owned by the user who is applying for the credit account. Accordingly, the user may enter the personal credit application information in privacy." [0042]
1,8,15
receiving, on said mobile device, a metadata file formatted for a mobile wallet on the mobile device, the metadata file comprising: a new credit account for making purchases via a mobile payment
credit account 122 in Fig. 1 and associated text
1,8,15
providing, on said mobile device, a biometric security to limit access to said new credit account, the biometric security being different than an input needed to access the mobile device
"[0100] In one scenario, a user intends to purchase an item with credit account 122 located on mobile device 110. In order to unlock mobile device 110 (rather than provide a passcode or the like), the user provides a thumbprint on a scanning device on mobile device 110 to unlock the mobile device.[0101] The user then selects mobile 
1,8,15
authenticating a user, with said mobile device and via said biometric security, prior to providing the user an access to said new credit account


utilizing said new credit account, at said mobile device, to initiate a mobile purchase

7,14,20
wherein said biometric security comprises:  receiving a fingerprint of the user; and  receiving a voice sample from the user; andsaid authenticating comprises:  determining that a physical location of said mobile device is within a pre-approved location perimeter; and  determining that said biometric security identifies the user
"[0106] In one example, a user may have pre-approved location parameters in order to be authenticated. That is, if a location of a user (or mobile device) is determined to be within a location parameter, then the user is approved. In the alternative, if a location of a user is determined to be outside of a location parameter, then the user is not approved. More specifically, at the time the biometrics are obtained and approved, if the user is within a 50 mile radius of his/her home 


Although Walz discloses using a thumbprint to open the credit application (see above mapping), Walz fails to explicitly disclose that the biometric sample or biometric security is different than that used to access the device. But Trelin teaches:
Claim
Limitation
Trelin (US 2019/0034934 A1)
1,8,15
providing, on said mobile device, a biometric security to limit access to said new credit account, the biometric security being different than an input needed to access the mobile device
See Fig. 7 and associated textTrelin teaches fingerprint and voice biometrics and using multiple biometrics simultaneously ([0035]).

authenticating a user, with said mobile device and via said biometric security, prior to providing the user an access to said new credit account

1,8,15
utilizing said new credit account, at said mobile device, to initiate a mobile purchase

7,14,20
wherein said biometric security comprises:  receiving a fingerprint of the user; and  receiving a voice sample from the user; andsaid authenticating comprises:  determining that a physical location of said mobile device is within a pre-approved location perimeter; and  determining that said biometric security identifies the user
Trelin teaches fingerprint and voice biometrics and using multiple biometrics simultaneously ([0035]).


It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Walz to include the use of a biometric that is not the same as that used to access the device (including both a fingerprint and a voice sample) in order to access a credit payment account of Trelin in order to achieve the predictable result of increased security.
Walz/Trelin fails to explicitly disclose but Sugiyama teaches:
Claim
Limitation
Sugiyama
1,8,15
receiving, at the mobile device and from a provider of the new credit account, a digital receipt, the digital receipt identifying one or more aspects of the mobile purchase
Fig. 5 and Fig. 13 and associated text
5,12,19
receiving an authorization number with said digital receipt, the authorization number containing an identification of a plurality of aspects of the mobile purchase and a detail about a goods purchased
Fig. 5 and Fig. 13 and associated text
6,13
wherein the authorization number identifies a plurality of aspects of the mobile purchase, from the group consisting of: a type of payment, a customer identifier, a store 



It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Walz/Trelin to include the digital receipt of Sugiyama in order to achieve the predictable result of providing a basic necessity for electronic commerce.
Walz/Trelin/Sugiyama fails to explicitly disclose but Koltnow teaches:
Claim
Limitation
Koltnow (US 2018/0053252 A1)
2,9,16
receiving a device identifier associated with a user's mobile device, said receiving in response to the user responding to a credit account offer via said user's mobile device
see Device ID 116 in Fig. 1 and associated text
2,9,16
receiving a user identifier for said user
see User ID 118 in Fig. 1 and associated text
2,9,16
utilizing the device identifier and the user identifier for obtaining a user specific information useable for populating an application form for said credit account offer
"utilizes device ID 116 and user ID 118 to obtain user specific information useable for a credit prescreen and/or to prepopulate an electronic form such as a credit 

utilizing the user specific information to prepopulate the application form for said credit account offer to be presented to said user via said user's mobile device
"that information will then be used to prepopulate the forms at page 335" [0075]; see also Fig. 3D and associated text
3,10,17
performing a proprietary database search for the user specific information
"uses the device ID 116 and user ID 118 information to perform a proprietary search 5 of a proprietary database 16" [0068]
3,10,17
returning found user specific information, wherein if no user specific information is found during said proprietary database search
"user specific information is returned via return information 12" [0069]
3,10,17
performing a secondary source database search for the user specific information
"uses the user ID 118 and device ID 116 information to perform a search of a secondary source database 26" [0070]
3,10,17
returning the user specific information
"the user specific information is provided via return information 12" [0071]

utilizing a confidence factor threshold to validate said user specific information, such that only user specific information above said confidence factor threshold is utilized to populate the application form
"user specific information that is found in the proprietary database 16 will be verified using a confidence factor threshold" [0069]


It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Walz/Trelin/Sugiyama to include the user specific information look up of Koltnow in order to achieve the predictable result of ease of filling out the credit application form, thereby achieving increased usability and reducing the likelihood that the user abandons the application process.

Citation of Relevant Prior Art
All references listed on form PTO-892 are cited in their entirety. The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bhinder (US 2012/0290422 A1) discloses a mobile commerce system including electronic receipts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685

	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 http://www.uspto.gov/sites/default/files/ebc/portal/efs/pdf-guidelines.pdf